HUGHES, J.
concurring.
|! While I respectfully concur with the court’s opinion, I wish to emphasize that the issue of whether the subject communication was in fact a “confession” needs to be addressed before the legalities can be resolved. I believe the integrity of the sacrament must be protected to the utmost, not only for the sake of the participants, but to protect the ability of individuals to freely confess their sins. I see nothing that prevents the child from testifying about her own communications to the priest.